Citation Nr: 0406424	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-12 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date, prior to April 26, 2002, 
for the assignment of an increased schedular rating of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO granted entitlement to an 
increased schedular rating of 20 percent disabling for 
bilateral hearing loss, effective April 26, 2002, date of 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's claim of entitlement to an increased rating 
for his service-connected bilateral hearing loss was received 
on April 26, 2002.


CONCLUSION OF LAW

The requirements for an effective date, prior to April 26, 
2002, for a grant of entitlement to an increased evaluation 
of 20 percent for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

During the pendency of this appeal, legislation was passed 
that enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  
The VCAA applies to this case as the veteran's claim was 
filed in April 2002, after the effective date for the new 
legislation.  See VAOGCPREC 7-03.  

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the instant case, the veteran filed his claim for an 
increased rating on April 26, 2002.  The veteran was notified 
of the VCAA in a letter dated in May 2002.  The RO 
adjudicated the veteran's claim in June 2002.  Thus, there is 
no prejudicial error regarding timing of the VCAA letter. 
Pelegrini, supra.

The Board further finds that the notice requirements of the 
VCAA have been satisfied.  Remanding this matter for 
additional advisement would only result in prejudice to the 
veteran.  As noted above, the veteran was notified of the 
VCAA in May 2002.  The RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information in connection with his claim.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would obtain. The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to his claim and to complete releases for 
each such provider.  

The veteran's service medical and personnel records have been 
associated with the claims folders.  The RO has obtained all 
VA and non-VA evidence identified by the veteran.  The 
veteran was provided a VA examination dated in May 2002 in 
connection with his request for an increased rating.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the Board notes the May 2002 letter was regarding the 
veteran's increased rating claim for bilateral hearing loss 
and not for an earlier effective date, the Board's decision 
to proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Pursuant 
to VAOPGCPREC 8-03, 38 U.S.C.A. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate a newly raised claim.  

The veteran has taken issue with the April 26, 2002 effective 
date as contended in his June 2002 notice of disagreement 
(NOD).  According to VAOPGCPREC 8-03, if in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved.  The RO properly issued an 
August 2002 Statement of the Case (SOC), which contained the 
pertinent criteria for establishing an earlier effective 
date, the new issue.  As such, the Board finds that the duty 
to assist and notice provisions of the VCAA have been 
satisfied. 

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  


Factual Background

Historically, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss in June 2001.  
In August 2001, he was afforded a VA examination.

Audiological examination, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
65
75
LEFT
25
15
35
65
70

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 86 percent in the left ear.

A June 2001 letter from The Hearing Clinic, Inc., indicated a 
May 2001 private audiogram showed that the veteran had 
moderate high frequency sensorineural hearing loss.

Service connection for bilateral hearing loss was granted in 
a November 2001 rating decision.  A non-compensable 
evaluation was assigned, effective from June 2001.  Notice of 
the decision was mailed to the veteran in November 2001.  The 
veteran did not appeal.  

The veteran filed a request for an increased rating on April 
26, 2002.  In connection with his request for an increased 
rating, the veteran was afforded a VA examination.  
Upon VA examination in May 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
65
75
LEFT
25
15
35
65
70

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 60 percent in the left ear.

The veteran did not submit any additional medical evidence in 
support of his claim for an increased rating for bilateral 
hearing loss.  In a June 2002 rating decision, the schedular 
rating for bilateral hearing loss was increased to 20 percent 
disabling effective April 26, 2002, date of receipt of claim.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on the original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later. See 
38 C.F.R. § 3.400.  

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The veteran essentially contends that he is entitled to an 
effective date prior to April 26, 2002, for the increased 20 
percent disability evaluation.  He has not provided a 
specific date for which he believes his increased schedular 
rating should be made effective retroactively.

In the instant case, service connection was awarded by the RO 
in a November 2001 rating decision.  Bilateral hearing loss 
was assigned a non-compensable evaluation effective in June 
2001.  The veteran did not appeal the rating decision and it 
became final.  See 38 C.F.R. §§  20.300, 20.1103.  

The veteran filed a request for an increased rating, claiming 
that his hearing loss had worsened, on April 26, 2002.  Thus, 
his claim amounts to a claim for an earlier effective date 
for the award of an increased rating. 38 C.F.R. § 3.400.  

As noted above, the veteran did not submit any medical 
evidence in support of his increased rating claim.  The only 
available evidence of record was the May 2002 report of VA 
examination, the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. § 3.400 (o)(2).  The Board notes that the pure tone 
thresholds, in decibels, were identical in both the August 
2001 and May 2002 reports of VA examination.  The only 
evidence of a worsening of the veteran's bilateral hearing 
loss was the decline in the veteran's speech recognition 
ability.

Therefore, the veteran does not satisfy the eligibility 
requirements for an earlier effective date sought in this 
appeal.  Thus, the effective date for the assignment of a 20 
percent evaluation for bilateral hearing loss is the date of 
claim, April 26, 2002.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to an effective date, prior to April 26, 2002, 
for a grant of an increased evaluation of 20 percent for 
bilateral hearing loss, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



